      Case 2:17-cv-00654-MHT-CSC Document 39 Filed 10/29/20 Page 1 of 2




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


DARRYLE LEE THOMAS,        )
                           )
     Plaintiff,            )
                           )                     CIVIL ACTION NO.
     v.                    )                       2:17cv654-MHT
                           )                            (WO)
WARDEN WALTER MYERS, in    )
his individual capacity,   )
and COMMISSIONER JEFFERSON )
S. DUNN, in his individual )
capacity,                  )
                           )
     Defendants.           )

                                 OPINION

      Pursuant to 42 U.S.C. § 1983, plaintiff, a state

inmate,        filed    this     lawsuit        asserting       that      the

defendants       have     subjected      him     to     grossly     unsafe

conditions in prison which has caused him severe stress

and    related     symptoms,      and    that    they    have     provided

insufficient medical and mental-health care in response

to his complaints.              This lawsuit is now before the

court     on    the    recommendation       of    the    United    States

Magistrate Judge that defendants' motion for summary

judgment be granted and that no costs be taxed.                        There
      Case 2:17-cv-00654-MHT-CSC Document 39 Filed 10/29/20 Page 2 of 2




are    no    objections     to    the   recommendation.         After     an

independent and de novo review of the record, the court

concludes that summary judgment is appropriate, albeit

for    somewhat      different      reasons      than   the   magistrate

judge       set   forth,    and    that    the    magistrate      judge’s

recommendation should be adopted as to the result.

      An appropriate judgment will be entered.

      DONE, this the 29th day of October, 2020.

                                      /s/ Myron H. Thompson
                                   UNITED STATES DISTRICT JUDGE
